Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152660                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 152660
                                                                   COA: 322857
                                                                   Tuscola CC: 13-012672-FH
  TAMMY LOUISE HARBIN,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 4, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2016
           t0525
                                                                              Clerk